Citation Nr: 1702905	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head trauma, to include Alzheimer's disease, dementia, and headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and son


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1959 to May 1962.  His decorations include the Parachutist Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board has recharacterized the Veteran's claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

The Veteran states that he sustained one or more head injuries resulting from parachute jumps during service.  He asserts that shortly after one such incident, he started having problems with memory loss.

At the October 2016 hearing, the Veteran's spouse testified that the Veteran told her he had gotten hurt several times during service.  She recalled that the Veteran began experiencing headaches and memory loss right after service.  At the October 2016 hearing, the Veteran's son also testified that the Veteran had memory problems and was forgetful. 

An April 2006 VA treatment record reveals that the Veteran reported having migraine headaches for the past 15 years.  He was also diagnosed with Alzheimer's dementia in a December 2009 and severe dementia the following year.  See December 2009 and 2010 VA treatment records.

Given the Veteran's current diagnoses and credible testimony as to one or more in-service head injuries and recurrent symptoms, the Board finds that remand is in order to provide the Veteran with a VA examination and medical opinion addressing the etiology of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran's spouse stated that the Veteran is receiving private treatment from C.L.  Upon remand, the AOJ should attempt to obtain outstanding records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records since December 2010.

2.  Request the Veteran to identify all pertinent private treatment records concerning the Veteran's claimed disability, to include records from C.L., identified in the October 2016 hearing transcript.  Negative responses should be associated with the claims file.

3.  Next, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any residuals of head trauma.  The claims file should be made available to and reviewed by the examiner.

For any current residual of a head injury identified (i.e., any such residual diagnosed since November 2009, including, but not limited to, Alzheimer's disease, dementia, and headaches), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current residual of a head injury had its onset during the Veteran's period of active duty, is related to head injuries associated with multiple parachute jumps during service, or is otherwise the result of a disease or injury incurred during service?  In addressing this question, please accept as true that the Veteran sustained head injuries from multiple parachute jumps during service, although undocumented.  

The examiner should also take into consideration the lay statement made by the Veteran's spouse that the Veteran started having headaches and memory loss right after leaving service. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.


4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




